      Case 1:17-cv-01803-PGG-KNF Document 115 Filed 01/06/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

BYTEMARK, INC.,                                      §
                                                     §
                    Plaintiff,                       §
                                                     §
        v.                                           §   CIVIL ACTION NO. 1:17-cv-01803
                                                     §   (PGG)
XEROX CORP., ACS TRANSPORT                           §   ECF CASE
SOLUTIONS, INC., XEROX                               §
TRANSPORT SOLUTIONS, INC.,                           §
CONDUENT INC., and NEW JERSEY                        §
TRANSIT CORP.,                                       §
                                                     §
                    Defendants.                      §
                                                     §
                                                     §
                                                     §
                                                     §

        NOTICE OF DEFENDANTS’ MOTION TO COMPEL AND MOTION FOR
                          PROTECTIVE ORDER

        PLEASE TAKE NOTICE that, upon the Declaration of Ashley N. Moore, and the

exhibits annexed thereto, the Memorandum of Law, dated December 28, 2020, Defendants

Xerox Corp., ACS Transport Solutions, Inc., Xerox Transport Solutions, Inc., Conduent Inc., and

New Jersey Transit Corp. (collectively “Defendants”), hereby move this Court, before the

Honorable Paul G. Gardephe at the United States District Court for the Southern District of New

York, Thurgood Marshall United States Courthouse, Courtroom 705, 40 Foley Square, New

York, NY 10007, for an Order compelling Plaintiff Bytemark, Inc. (“Bytemark”) to identify its

trade secrets with reasonable particularity either via a trade secret disclosure or a response to

Interrogatory No. 1. Until Bytemark makes this identification, Defendants also seek a Protective

Order preventing Bytemark from pursuing the entirety of Defendants’ confidential information

in an attempt to tailor its trade secrets to fit what it finds there.
      Case 1:17-cv-01803-PGG-KNF Document 115 Filed 01/06/21 Page 2 of 3




       Defendants certify that they have used their best efforts to resolve informally the matters

raised in their motion.

Dated: January 6, 2021

                                            Respectfully submitted,


                                            /s/ Ashley N. Moore
                                            Ashley N. Moore (admitted pro hac vice)
                                            David Sochia (admitted pro hac vice)
                                            Douglas A. Cawley (admitted pro hac vice)
                                            Marcus L. Rabinowitz (admitted pro hac vice)

                                            MCKOOL SMITH, P.C.
                                            300 Crescent Court, Suite 1500
                                            Dallas, Texas 75201
                                            Tel: (214) 978-4000
                                            Fax: (214) 978-4044
                                            amoore@mckoolsmith.com
                                            dsochia@mckoolsmith.com
                                            dcawley@mckoolsmith.com
                                            mrabinowitz@mckoolsmith.com

                                            David R. Dehoney (4616595)
                                            MCKOOL SMITH, P.C.
                                            One Manhattan West
                                            395 9th Avenue, 50th Floor
                                            New York, New York 10001
                                            Tel: (212) 402-9424
                                            Fax: (212) 402-9444
                                            ddehoney@mckoolsmith.com

                                            Attorneys for Defendants




                                                2
       Case 1:17-cv-01803-PGG-KNF Document 115 Filed 01/06/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

         This is to certify that all known counsel of record who are deemed to have consented to

electronic service are being served with a copy of this document via the Court’s CM/ECF system

on January 6, 2021. Any other known counsel of record will be served with a copy of this

document by e-mail and/or facsimile transmission.



                                             By:    /s/ David R. Dehoney
                                                    David R. Dehoney




                                                3

4822-9235-5542
